IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                        December 12, 2008

                                       No. 08-30415                   Charles R. Fulbruge III
                                                                              Clerk

SALETA GALLIEN; RUSSELL GRIFFIN; NOAH LAUGHLIN

                                                  Plaintiffs-Appellants
v.

CONOCO PHILLIPS COMPANY; LAKE ELLIS

                                                  Defendants-Appellees



                   Appeal from the United States District Court
                      for the Western District of Louisiana
                                   No. 07-1912


Before HIGGINBOTHAM, BENAVIDES, and STEWART, Circuit Judges.
PER CURIAM:*
       The plaintiffs-appellants sought relief from the defendants-appellees
under theories of abuse of right and intentional infliction of emotional distress.
The district court dismissed their claims with prejudice. It held that insofar as
their claims derive from their terminations (in 2005 and 2006) by Conoco
Phillips or its contractors, the claims are prescribed. Even if the claims had not
been prescribed, it held that the plaintiffs failed to state claims of either
intentional infliction of emotional distress or abuse of right, particularly in light


       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                                  No. 08-30415

of Louisiana’s at-will employment law. Finally, there was and is no “continuing
tort” that could emerge from Conoco Phillips’ alleged refusal to consider them for
renewed employment for the reasons the plaintiffs-appellants allege.
      Finding no error in the district court’s judgment, we AFFIRM.




                                        2